Exhibit 10.1

 

FORM OF

 

TENDER SUPPORT AGREEMENT

 

A Tender Support Agreement in this form has been entered into WITH each
Stockholder listed on Schedule A hereto. Schedule A to this form of agreement
sets forth the share ownership of all of the Stockholders to such agreements;
however, each Stockholder’s individual Tender Support Agreement lists only the
share ownership of that Stockholder.

 

This TENDER SUPPORT AGREEMENT (this “Agreement”), dated as of November 25, 2017,
is entered into by and among MGC Parent LLC, a Delaware limited liability
company (“Parent”), AC Breathe Merger Sub Inc., a Minnesota corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and the Person set forth on
Schedule A (“Stockholder”).

 

WHEREAS, as of the date hereof, Stockholder is the holder of the number of
shares of common stock, par value $0.10 per share (“Company Common Stock”), of
MGC Diagnostics Corporation, a Minnesota corporation (the “Company”), set forth
opposite Stockholder’s name on Schedule A (all such shares of Company Common
Stock set forth on Schedule A, together with any shares of Company Common Stock
that are hereafter issued to or otherwise acquired by Stockholder, or for which
Stockholder otherwise becomes the record or beneficial owner (within the meaning
of Rule 13d-3 of the Exchange Act), prior to the termination of this Agreement
being referred to herein as the “Subject Shares”);

 

WHEREAS, Parent, Merger Sub and the Company propose to enter into an Agreement
and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence a tender offer to
purchase outstanding shares of Company Common Stock (the “Offer”) and for the
merger of Merger Sub with and into the Company, with the Company continuing as
the surviving corporation (the “Merger”), upon the terms and subject to the
conditions set forth in the Merger Agreement; and

 

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Merger Sub have required that Stockholder, and as an inducement and
in consideration therefor, Stockholder (solely in Stockholder’s capacity as a
holder of the Subject Shares) has agreed to, enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

ARTICLE I
AGREEMENT TO TENDER

 

1.1.            Agreement to Tender. Unless this Agreement shall have terminated
pursuant to Section 5.2 and except as may otherwise be agreed with Parent in
writing,

 



 

 

 

Stockholder shall validly tender or cause to be tendered in the Offer all of
Stockholder’s Subject Shares pursuant to and in accordance with the terms of the
Offer as promptly as practicable after receipt by Stockholder of all documents
or instruments required to be delivered pursuant to the terms of the Offer (but
in any event no later than the tenth (10th) Business Day following the
commencement (within the meaning of Rule 14d-2 under the Exchange Act) of the
Offer). Stockholder agrees that, once Stockholder’s Subject Shares are tendered,
Stockholder will not withdraw any of the Subject Shares from the Offer, unless
and until (A) the Offer shall have been withdrawn or terminated by Merger Sub in
accordance with the terms of the Merger Agreement or (B) this Agreement shall
have terminated pursuant to Section 5.2, and in either case Parent and Merger
Sub shall cause any depositary acting on their behalf to promptly return all
tendered Subject Shares.

 

1.2.            No Solicitation. Unless this Agreement shall have terminated
pursuant to Section 5.2, Stockholder shall not, and shall cause its Affiliates
not to, take any action (or refrain from taking any action) that would be
inconsistent with Section 6.04 of the Merger Agreement. For the avoidance of
doubt, nothing in this Article I shall restrict Stockholder or any of its
Affiliates from engaging, in coordination with the Board of Directors of the
Company (the “Company Board”), in discussions or negotiations regarding a
Takeover Proposal with any Person, solely to the extent to which the Company is
permitted to engage (and is engaging) in such discussions or negotiations with
such Person pursuant to Section 6.04 of the Merger Agreement.

 

ARTICLE II
VOTING AGREEMENT

 

2.1.            Voting of Subject Shares. Unless this Agreement shall have
terminated pursuant to Section 5.2, at every meeting of the holders of Company
Common Stock (the “Company Stockholders”), however called, and at every
adjournment or postponement thereof, Stockholder shall, or shall cause the
holder of record on any applicable record date to, be present (in person or by
proxy) and to vote Stockholder’s Subject Shares (to the extent not purchased in
the Offer) (a) in favor of (i) adoption of the Merger Agreement, (ii) approval
of any proposal to adjourn or postpone the meeting to a later date, if there are
not sufficient votes for the adoption of the Merger Agreement on the date on
which such meeting is held or (iii) any other matter considered at any such
meeting of the Company Stockholders which the Company Board has (A) determined
is necessary for the consummation of the Merger, (B) so disclosed in the
Schedule 14D-9 or other written materials distributed to all Company
Stockholders and (C) recommended that the Company Stockholders adopt; and (b)
against (i) any amendment to the Company’s articles of incorporation or bylaws
or any other proposal which would in any material respect impede, interfere with
or prevent the consummation of the Offer or the Merger, (ii) any Takeover
Proposal or (iii) any action, proposal, transaction or agreement that would
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Stockholder under this
Agreement.

 

2.2.            No Inconsistent Arrangements. Except as provided hereunder or
under the Merger Agreement, unless this Agreement shall have terminated pursuant
to Section 5.2, Stockholder shall not, directly or indirectly, (a) create or
permit to exist any Lien on any of Stockholder’s Subject Shares, other than
restrictions imposed by applicable Law or pursuant to

 



2 

 

 

this Agreement or any risk of forfeiture with respect to any shares of Company
Common Stock granted to Stockholder under an employee benefit plan of the
Company, (b) transfer, sell, assign, gift, hedge, pledge or otherwise dispose of
(collectively, “Transfer”), or enter into any contract with respect to any
Transfer of Stockholder’s Subject Shares or any interest therein, (c) grant or
permit the grant of any proxy, power of attorney or other authorization in or
with respect to Stockholder’s Subject Shares, (d) deposit or permit the deposit
of Stockholder’s Subject Shares into a voting trust or enter into a tender,
support, voting or similar agreement or arrangement with respect to
Stockholder’s Subject Shares, (e) tender Stockholder’s Subject Shares to any
tender offer other than the Offer or (f) otherwise take any action with respect
to any of Stockholder’s Subject Shares that would restrict, limit or interfere
with the performance of any of Stockholder’s obligations under this Agreement.
Notwithstanding the foregoing, Stockholder may make Transfers of Subject Shares
(i) by will, (ii) by operation of Law, (iii) for estate planning purposes, (iv)
for charitable purposes or as charitable gifts or donations or (v) to any of its
Affiliates, in which case the Subject Shares shall continue to be bound by this
Agreement and provided that each transferee agrees in writing to be bound by the
terms and conditions of this Agreement.

 

2.3.            No Exercise of Appraisal or Dissenter’s Rights. Stockholder
hereby agrees not to exercise any appraisal or dissenter’s rights in respect of
Stockholder’s Subject Shares that may arise with respect to the Offer or the
Merger.

 

2.4.            Documentation and Information. Until the Agreement shall have
terminated in accordance with Section 5.2, Stockholder shall permit and hereby
authorizes Parent to publish and disclose in all documents and schedules filed
with the SEC, and in any press release or other disclosure document in
connection with the Offer or the Merger and any transactions contemplated by the
Merger Agreement, a copy of this Agreement, Stockholder’s identity and ownership
of the Subject Shares and the nature of Stockholder’s commitments and
obligations under this Agreement.

 

2.5.            Stop Transfer Order; Legends. Stockholder hereby agrees that it
will not request that the Company register the Transfer of any certificate or
uncertificated interest representing any of the Subject Shares, unless such
Transfer is made in compliance with this Agreement. In furtherance of this
Agreement, concurrently herewith, Stockholder shall, and hereby does, authorize
the Company or its counsel to notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Subject Shares (and that this
Agreement places limits on the voting and transfer of such shares). The parties
hereto agree that such stop transfer order shall be removed and shall be of no
further force and effect upon the termination of this Agreement pursuant to
Section 5.2.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

Stockholder represents and warrants to Parent and Merger Sub that:

 



3 

 

 

3.1.            Organization. If Stockholder is not an individual, Stockholder
is duly organized, validly existing and in good standing (with respect to
jurisdictions which recognize such concept) under the Laws of its respective
jurisdiction of organization.

 

3.2.            Authority Relative to This Agreement. Stockholder has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement have been duly and validly authorized and no other proceedings on the
part of Stockholder are necessary to authorize the consummation of the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Stockholder and, assuming this Agreement constitutes
the valid and binding agreement of Parent and Merger Sub, this Agreement
constitutes the valid and binding agreement of Stockholder, enforceable against
Stockholder in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law) and any
implied covenant of good faith and fair dealing.

 

3.3.            No Violation. The execution and delivery by Stockholder of this
Agreement does not, and the consummation of the transactions contemplated
hereby, and compliance with the provisions hereof will not (i) except as may be
set forth in the Merger Agreement and any filing required by the Securities Act,
the Exchange Act or other applicable securities Laws, result in any violation
of, or default (with or without notice or lapse of time, or both) under, require
consent under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of any benefit under any loan,
guarantee of indebtedness or credit agreement, note, bond, mortgage, indenture,
lease, agreement, contract, instrument, permit, concession, franchise, right or
license binding upon Stockholder or Stockholder’s Subject Shares or result in
the creation of any Lien (except pursuant to this Agreement itself) on any of
the Subject Shares pursuant to, any Contract or other instrument binding upon
Stockholder or Stockholder’s Subject Shares, (ii) if Stockholder is not an
individual, conflict with or result in any violation of any provision of the
organizational documents, as amended, of Stockholder or (iii) conflict with or
violate any Laws applicable to Stockholder or Stockholder’s Subject Shares,
other than any such violation, conflict, default, termination, cancellation,
acceleration, right, loss or Lien that would not have, or reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
ability of Stockholder to consummate the transactions contemplated by this
Agreement.

 

3.4.            Ownership of Subject Shares; Total Shares. Stockholder is the
record or beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
Stockholder’s Subject Shares and has good title to Stockholder’s Subject Shares
free and clear of any Lien (including any restriction on the right to vote or
otherwise transfer Stockholder’s Subject Shares), except as (a) provided
hereunder, (b) pursuant to any applicable restrictions on transfer under the
Securities Act and (c) subject to any risk of forfeiture with respect to any
shares of Company Common Stock granted to Stockholder under an employee benefit
plan of the Company. The Subject Shares listed on Schedule A opposite
Stockholder’s name constitute all of the shares of Company Common Stock owned by
Stockholder as of the date hereof (and, for the sake of clarity, does not
include unexercised Company Stock Options or the shares underlying Company

 



4 

 

 

Stock Options). Except pursuant to this Agreement, no Person has any contractual
or other right or obligation to purchase or otherwise acquire any of the Subject
Shares.

 

3.5.            Voting Power. Stockholder has full voting power, with respect to
Stockholder’s Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of Stockholder’s Subject Shares. None of Stockholder’s Subject
Shares are subject to any proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except to the extent
consistent with this Agreement.

 

3.6.            Reliance. Stockholder has had the opportunity to review the
Merger Agreement and this Agreement with counsel of Stockholder’s own choosing.
Stockholder understands and acknowledges that Parent and Merger Sub are entering
into the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.

 

3.7.            Absence of Litigation. With respect to Stockholder, as of the
date hereof, there are no (i) actions, suits or proceedings pending or
threatened against or affecting Stockholder, or any of Stockholder’s properties,
at law or in equity, or (ii) Orders of any Governmental Entity against
Stockholder, in each case that that would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
Stockholder to consummate the transactions contemplated by this Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub jointly and severally represent and warrant to Stockholder
that:

 

4.1.            Organization. Each of Parent and Merger Sub is duly organized,
validly existing and in good standing (with respect to jurisdictions which
recognize such concept) under the Laws of its respective jurisdiction of
organization.

 

4.2.            Authority Relative to This Agreement. Each of Parent and Merger
Sub has all requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly and validly authorized by Parent and Merger Sub
and no other proceedings on the part of Parent or Merger Sub are necessary to
authorize the consummation of the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Parent and Merger
Sub and, assuming this Agreement constitutes the valid and binding agreement of
Stockholder, this Agreement constitutes the valid and binding agreement of
Parent and Merger Sub, enforceable against each of Parent and Merger Sub in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, general equitable
principles

 



5 

 

 

(whether considered in a proceeding in equity or at Law) and any implied
covenant of good faith and fair dealing.

 

4.3.            No Violation. The execution and delivery by Parent and Merger
Sub of this Agreement does not, and the consummation of the transactions
contemplated hereby, and compliance with the provisions hereof will not (i)
except as set forth in the Merger Agreement, result in any violation of, or
default (with or without notice or lapse of time, or both) under, require
consent under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of any benefit under any loan,
guarantee of indebtedness or credit agreement, note, bond, mortgage, indenture,
lease, agreement, contract, instrument, permit, concession, franchise, right or
license binding upon Parent or any of its Subsidiaries or result in the creation
of any Lien upon any of the properties or assets of Parent or any of its
Subsidiaries, (ii) conflict with or result in any violation of any provision of
the organizational documents, as amended, of Parent or any of its Subsidiaries
or (iii) conflict with or violate any applicable Laws, other than, in the case
of clauses (i), (ii) (to the extent relating to Subsidiaries other than Merger
Sub) and (iii), any such violation, conflict, default, termination,
cancellation, acceleration, right, loss or Lien that would not have, or
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the ability of Parent and Merger Sub to consummate the
transactions contemplated by this Agreement.

 

ARTICLE V
MISCELLANEOUS

 

5.1.            Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by email, by reliable overnight delivery
service (with proof of service), hand delivery or certified or registered mail
(return receipt requested and first-class postage prepaid), addressed as
follows: (a) if to Parent or Merger Sub, in accordance with the provisions of
the Merger Agreement, and (b) if to Stockholder, to Stockholder’s address or
email address set forth on a signature page hereto, or to such other address as
any party shall specify by written notice so given. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five (5)
Business Days after the notice is given, whichever is later.

 

5.2.            Termination. This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the earliest of (a) the
mutual written agreement of Parent and Stockholder, (b) the termination of the
Merger Agreement in accordance with its terms, (c) the Effective Time, (d) the
occurrence of a Company Adverse Recommendation Change in compliance with the
provisions of Section 6.04 of the Merger Agreement or (e) the date of any
amendment to the Merger Agreement that reduces the Offer Price or changes the
form of consideration payable in the Offer. Upon termination of this Agreement,
no party shall have any further obligations or liabilities under this Agreement;
provided, however, that (x) nothing set forth in this Section 5.2 shall relieve
any party from liability for any fraud or willful and material breach of this
Agreement prior to termination hereof, and (y) the provisions of this Article V
shall survive any termination of this Agreement. The representations and
warranties herein shall not survive the termination of this Agreement.

 



6 

 

 

5.3.            Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.
Notwithstanding the foregoing, no failure or delay by any party to this
Agreement in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.

 

5.4.            Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties, except that Parent or Merger Sub may
assign, in their sole discretion, any of or all of their rights, interest and
obligations under this Agreement to Parent (in the case of Merger Sub) or to any
direct or indirect wholly owned subsidiary of Parent, but no such assignment
shall relieve Parent or Merger Sub of their obligations hereunder. Subject to
the preceding sentence, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

5.5.            Governing Law; WAIVER OF JURY TRIAL. This Agreement, and all
claims or causes of action (whether at Law, in contract or in tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof, shall be governed by and construed in
accordance with the Laws of the State of Minnesota, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Minnesota
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Minnesota. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
BETWEEN THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

5.6.            Counterparts; Effectiveness. This Agreement may be executed in
two or more counterparts (including by facsimile or other electronic
transmission), each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by facsimile, electronic transmission or otherwise) to
the other parties.

 

5.7.            Entire Agreement; No Third-Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof and is not intended to and shall not confer
upon any Person other than the parties hereto any rights or remedies hereunder.

 

5.8.            Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is

 



7 

 

 

so broad as to be unenforceable, such provision shall be interpreted to be only
so broad as is enforceable.

 

5.9.            Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that prior to the termination of this Agreement in
accordance with Section 5.2 the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in any federal or state
court located in the State of Minnesota, this being in addition to any other
remedy to which they are entitled at Law or in equity.

 

5.10.        Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.

 

5.11.        Further Assurances. Each of the parties hereto will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary
under applicable Law to perform their respective obligations as expressly set
forth under this Agreement.

 

5.12.        Interpretation. Each capitalized term that is used but not
otherwise defined herein shall have the meaning ascribed to such term in the
Merger Agreement. When a reference is made in this Agreement to an Article,
Section or Schedule, such reference shall be to an Article or Section of, or
Schedule to, this Agreement unless otherwise indicated. References to “this
Agreement” shall include the Schedules to this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The word “or” shall be deemed to mean “and/or.” All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. Each of the parties
has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of authorship
of any of the provisions of this Agreement.

 

5.13.        Capacity as Stockholder. Stockholder signs this Agreement solely in
Stockholder’s capacity as a stockholder of the Company, and not in Stockholder’s
capacity as a

 



8 

 

 

director, officer or employee of the Company or any of its Subsidiaries. Nothing
herein shall in any way restrict a director, officer or employee of the Company
(including, for the avoidance of doubt, any director nominated by Stockholder)
in the exercise of his or her fiduciary duties as a director, officer or
employee of the Company or prevent or be construed to create any obligation on
the part of any director, officer or employee of the Company (including, for the
avoidance of doubt, any director nominated by Stockholder) from taking, or not
taking, any action in his or her capacity as such director, officer or employee
of the Company.

 

5.14.        Company Stock Options. Nothing in this Agreement shall be construed
to obligate Stockholder to exercise, or take any (or refrain from taking any)
other action with respect to, any Company Stock Options.

 

5.15.        No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto and (b) this Agreement is executed
by all parties hereto.

 

5.16.        Adjustments. In the event of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company affecting the
Subject Shares, the terms of this Agreement shall apply to the resulting
securities.

 

(Signature Page Follows)


 



9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 



  MGC PARENT LLC       By:        Name: Gregory L. Greenberg
Title: Chairman

 



  AC BREATHE MERGER SUB INC.       By:        Name: Gregory L. Greenberg
Title: Chairman

 

[Signature Page to Tender Support Agreement]


 



10 

 

 



  STOCKHOLDER       By:        Name:
Title:         Address:                           Email:  

 

[Signature Page to Tender Support Agreement]

 

11 

 

 

Schedule A

 



Name of Stockholder   Number of
Shares of
Company Stock Name Number of Shares Owned Mark W. Sheffert 42,430 John R.
Baudhuin 52,260 Terrence W. Bunge 99,154 Wendy D. Lynch, Ph.D 34,426 Robert E.
Munzenrider 49,180 Hendrik Struik 71,556

 

Name Number of Shares Owned Todd M. Austin 20,819 Matthew S. Margolies 21,061
Larry R. Degen 2,332



 



[Schedule A to Tender Support Agreement]

 



 

 